Wilhelm, P. J.,
From th© evidence, we find the following facts:
1. Theodore Stapay died on or about Oct. 5, 1918, testate, married, leaving to survive him Mary Stapay, his wife, and Paravene Stapay, his daughter.
2. It is unnecessary to consider the provisions of the will, because it appears that Theodore Stapay was a sojourner in this State, and was not a citizen of the United States, but his domicile was in Poland, where his wife and daughter reside and have always resided.
3. The balance for distribution arises from personal property and amounts to $882.07, against which no claims have been presented.
4. This balance is distributable according to the laws of the domicile of the decedent, and the Consul General of the Republic of Poland at New York presents a claim'for said balance for the purpose of transmitting the same to the legally-constituted authorities of the Republic of Poland for distribution according to the laws of Poland.
It is proper, therefore, for the court not to attempt a distribution, not-' withstanding the decedent executed a will before his death, which has been probated. '
5. The balance in the hands of the accountant, together with all increase thereof by reason of income received since the filing of the account, should be and is awarded to the Consul General of the Republic of Poland at New York for the purpose of transmission to the legally constituted authorities of the Republic of Poland for distribution.
The court having examined and audited said account, the same is confirmed absolutely and the balance in the hands of the accountant, to wit, $882.07, together with all increase thereof by reason of income received since the filing of the account, is awarded to the Consul General of the Republic of Poland at New York for the purpose of transmission to the legally constituted authorities of the Republic of Poland for distribution.
From M. M. Burke, Shenandoah, Pa.